Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on 3/27/2020. Claims 1-20 are pending. 
Examiner Request
3.	The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2, 7, 8, 9, 10, 11, 15, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamps (US Patent Pub. No. 20150176658) in view of Marking (US Patent Pub. No. 20120222927) or UTV INC (as seen in the amazon listing). 
7.	Regarding Claim 1, Stamps teaches a damper for a rotor system (damper 501), the damper comprising: a cylindrical housing having a hollow interior ([0024] Housing 503 can include a hollow interior); a piston disposed within the hollow interior and extending along a central axis of the housing ([0024] Piston 509 extends along a central axis 511 within the hollow interior of housing 503); a first attachment member disposed on a first end of the damper and connected to the housing; a second attachment member disposed on a second end of the damper and connected to the piston ([0023] Damper 501 can include housing 503 rigidly coupled to a first attachment member 505. Damper 501 can also include a second attachment member 507 rigidly coupled to a piston 509) 
8.	Stamps does not teach a conductive cover wrapped around a portion of an exterior surface of the housing between the first attachment member and the second attachment member. Marking does teach this (The cylinder 202 and cooling fins 204 may be constructed from a single piece of material or may be an assembly of multiple parts constructed from separate pieces and/or types of materials having the same or suitable desired properties such as thermal conductivity strength, and toughness). NPL source UTV INC also teaches this as seen in Exhibits 1 and 2 below. 









[AltContent: textbox (Exhibit 2)][AltContent: textbox (Exhibit 1)]
    PNG
    media_image1.png
    435
    360
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    407
    media_image2.png
    Greyscale

9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stamps to incorporate the teachings of Marking or UTV INC to reduce the materials used and cost for the cooling technique of the damper.
10.	Regarding Claims 2, 11, and 18 Stamps discloses the piston is resiliently coupled to the interior of the housing via a first elastomeric member and a second elastomeric member (Abstract: A damper for a rotor hub for a rotorcraft can include a housing, a piston resiliently coupled to the housing with a first elastomeric member and a second elastomeric member, a plurality of conical members, a fluid, and an orifice).
11.	Regarding Claim 7 and 15 Stamps discloses the damper comprises a lead lag damper ([0019] Damper 501 is configured to dampen lead/lag oscillations during operation of the rotorcraft). 
12.	Regarding Claim 8, Stamps discloses the damper comprises an elastomeric damper (Abstract).
13.	Regarding Claim 9, Stamps and Marking teach all of the elements of Claim 1 but do not teach the conductive cover comprises at least one of a graphite polymer or graphene. It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick a thermally conductive material such as graphite polymer or graphene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Someone with ordinary skill in the art could choose one of these materials for their lightweight highly thermally conductive properties.  
14.	Regarding Claim 10, Stamps discloses A rotor system ([0018] main rotor system 101) comprising: a rotor hub ([0019 a rotor hub 101) comprising a plurality of extension arms for connecting rotor blades to the rotor hub ([0019] a plurality of rotor blades 103 coupled to a central yoke 109, via a rotor grip 107); and a plurality of dampers connected between a respective one of the extension arms and the rotor hub ([0019] A damper 501 is coupled between each rotor blade 103 and the rotor yoke 109.) wherein each of the dampers comprises: a cylindrical housing having a hollow interior ([0024] Housing 503 can include a hollow interior) a piston disposed within the hollow interior and extending along a central axis of the housing ([0024] Piston 509 extends along a central axis 511 within the hollow interior of housing 503); a first attachment member disposed on a first end of the damper and connected to the housing; a second attachment member disposed on a second end of the damper and connected to the piston ([0023] Damper 501 can include housing 503 rigidly coupled to a first attachment member 505. Damper 501 can also include a second attachment member 507 rigidly coupled to a piston 509). 
15.	Stamps does not teach a conductive cover wrapped around a portion of an exterior surface of the housing between the first attachment member and the second attachment member. Marking does teach this (The cylinder 202 and cooling fins 204 may be constructed from a single piece of material or may be an assembly of multiple parts constructed from separate pieces and/or types of materials having the same or suitable desired properties such as thermal conductivity strength, and toughness).
16.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stamps to incorporate the teachings of Marking to reduce the materials used for the cooling technique of the damper. 
17.	Regarding Claim 16, Stamps discloses the first attachment member is connected to a rotor yoke extension of the rotor hub and the second attachment member is connected to one of the extension arms ([0023] In illustrated embodiment, first attachment member 505 and second attachment member 507 are coupled to rotor grip 107 and yoke 109, respectively).

    PNG
    media_image3.png
    562
    638
    media_image3.png
    Greyscale

18.	Regarding Claim 17, Stamps discloses a rotorcraft ([0018] rotorcraft 102) comprising: a fuselage (fuselage 104); and a rotor system associated with the fuselage ([0018] main rotor system 101), the rotor system comprising: a rotor hub ([0019 a rotor hub 101)  comprising a plurality of extension arms for connecting rotor blades to the rotor hub ([0019] a plurality of rotor blades 103 coupled to a central yoke 109, via a rotor grip 107); a plurality of dampers connected between a respective one of the extension arms and the rotor hub ([0019] A damper 501 is coupled between each rotor blade 103 and the rotor yoke 109.), wherein each of the dampers comprises: a cylindrical housing having a hollow interior ([0024] Housing 503 can include a hollow interior); a piston disposed within the hollow interior and extending along a central axis of the housing ([0024] Piston 509 extends along a central axis 511 within the hollow interior of housing 503); a first attachment member disposed on a first end of the damper and connected to the housing; a second attachment member disposed on a second end of the damper and connected to the piston ([0023] Damper 501 can include housing 503 rigidly coupled to a first attachment member 505. Damper 501 can also include a second attachment member 507 rigidly coupled to a piston 509). 
19.	Stamps does not teach a conductive cover wrapped around a portion of an exterior surface of the housing between the first attachment member and the second attachment member. Marking does teach this (The cylinder 202 and cooling fins 204 may be constructed from a single piece of material or may be an assembly of multiple parts constructed from separate pieces and/or types of materials having the same or suitable desired properties such as thermal conductivity strength, and toughness).
20.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stamps to incorporate the teachings of Marking to reduce the materials used for the cooling technique of the damper.
Allowable Subject Matter
21.	Claims 3, 4, 5, 6, 12, 13, 14, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272‐4858. The examiner can normally be reached 8:00 AM – 5:00 PM. Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)270‐7220. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent‐center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644